                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                      CIVIL ACTION NO. 5:17-CV-00599-D

EQUAL EMPLOYMENT OPPORTUNITY                    )
COMMISSION,                                     )
                                                )
                    Plaintiff,                  )
                                                )
             v.                                 )                 ORDER
                                                )
                                                )
COMMUNITY INNOVATIONS, INC.,                    )
                                                )
                    Defendant.                  )
_______________________________)

      Upon Motion and good cause appearing,
      IT IS HEREBY ORDERED that due to a lapse in appropriations for the EEOC at
midnight on December 21, 2018, the litigation of this matter shall be STAYED until the
EEOC's funding is restored and all pending deadlines in this matter will be extended for
the same number of days as the EEOC's lapse in funding.




      SO ORDERED. This           2.~   day ofDecember, 2018.




                                           United States District Judge
